Citation Nr: 0725413	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 1942 to August 1944.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not submitted sufficient new 
and material evidence to reopen the claim for service 
connection for labyrinthitis, which had been previously 
denied in October 1978.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Court of Appeals for Veterans Claims (CAVC) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 ( 2006), during 
the pendency of this appeal which addressed the appropriate 
VCAA notice to be provided in attempts to reopen a previously 
denied claims based upon new and material evidence.  The CAVC 
found that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  In addition, VA must consider the bases for the 
prior denial and respond with a notice letter that describes 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
service connection in the previous denial.  Such notice to 
the veteran is essential since the question of materiality 
depends on the basis on which the prior denial was made and 
the failure to notify a claimant of what would constitute 
material evidence would be prejudicial to the claimant.

In the instant case, the veteran has never been afforded 
appropriate VCAA notice that complies with the provisions of 
the Kent decision.  The VCAA letter which was sent to the 
veteran informed him of the evidence needed to support a 
claim for service connection but it did not provide the basis 
for the prior denial and did not inform him of a description 
of what evidence would be needed to substantiate the element 
or elements that were found to be insufficient to establish 
service connection in the previous denial.  Moreover, the 
post-Kent Supplemental Statements of the Case (SSOC) sent in 
December 2006 and March and June 2007 made no mention of the 
requirements of the CAVC decision.  Such notice is deemed 
particularly necessary in the case because the Board notes 
that in April 2002 the veteran had called the RO specifically 
asking what would constitute new and material evidence in his 
case.  While the Report of Contact, VA Form 119, indicated 
that the RO would call him back after reviewing the file, 
there is no indication in the claims folder what information, 
if any, the veteran was provided in response to his question.  
Further, in a May 2004 letter, he wrote that he was still 
unsure what the RO needed to reopen his claim.  Therefore, 
based on the veteran's own statements, it appears that he is 
still unclear as to what information or evidence is needed to 
reopen his claim.  This uncertainty would be addressed 
through proper notification of the evidence and information 
needed to reopen claims pursuant to the Kent requirements.

The Board also notes that the veteran has been provided with 
both recent versions of 38 C.F.R. § 3.156(a), that is, the 
one in effect prior to the August 29, 2001, revision of the 
reguation and the one in effect after that date.  The Board 
cautions that in the veteran's case, the older version of 
38 C.F.R. § 3.156(a) applies, since his request to reopen was 
received in December 2000.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Kent decision 
concerning VCAA notice in cases involving 
a need for new and material evidence.  
Following the veteran's response, and 
after any additional development deemed 
necessary subsequent to his response to 
this notification, the veteran's claim 
must be readjudicated. 

2.  If the decision remains adverse to the 
veteran, he and his representative must be 
provided with an appropriate SSOC and an 
opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

